Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 1 of 22 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                    CASE NO.:

Antonio Onofre,
and other similarly situated individuals,

       Plaintiff,
v.

Higgins AG LLC,
Marianne Higgins, and
Brent M. Higgins, individually

       Defendants,
_______________________________________/

                                COMPLAINT
                    (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

       COMES NOW the Plaintiff ANTONIO ONOFRE and other similarly

situated individuals, by and through the undersigned counsel, and hereby sues

Defendants HIGGINS AG LLC, MARIANNE HIGGINS, and BRENT M.

HIGGINS, and alleges:

                     JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid overtime and

       minimum wages, under the laws of the United States. This Court has

       jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219

       (Section 216 for jurisdictional placement) (“the Act”),


                                     Page 1 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 2 of 22 PageID 2




  2. Plaintiff ANTONIO ONOFRE is a resident of Hendry County, Florida

     within the jurisdiction of this Court. Plaintiff is a covered employee for

     purposes of the Act.

  3. Corporate Defendant HIGGINS AG LLC, (hereinafter HIGGINS AG, or

     Defendants) is a Florida corporation, having its place of business at Parrish,

     Manatee County, Florida. The Defendants was and is engaged in interstate

     commerce.

  4. The individual Defendants MARIANNE HIGGINS, and BRENT M.

     HIGGINS were and are now, the owners/officers and managers of

     Defendants    Corporation     HIGGINS        AG.   Defendants   MARIANNE

     HIGGINS, and BRENT M. HIGGINS are the employers of Plaintiff and

     others similarly situated within the meaning of Section 3(d) of the “Fair

     Labor Standards Act” [29 U.S.C. § 203(d)].

  5. All the actions raised in this complaint took place in Manatee County,

     Florida, within the jurisdiction of this Court.

                            GENERAL ALLEGATIONS

  6. This cause of action is brought by Plaintiff ANTONIO ONOFRE as a

     collective action to recover from Defendants unpaid regular wages,

     overtime compensation, liquidated damages, retaliatory damages, and the

     costs and reasonable attorney’s fees under the provisions of Fair Labor


                                   Page 2 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 3 of 22 PageID 3




     Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”)

     on behalf of Plaintiff and all other current and former employees similarly

     situated to Plaintiff (“the asserted class”) and who worked more than forty

     (40) hours during one or more weeks on or after January 2018, (the “material

     time”) without being properly compensated.

  7. Defendant HIGGINS AG is a Florida Corporation dedicated to the

     designing, manufacturing, and building of metal structures such as

     commercial/industrial greenhouses for the Horticulture, Agriculture, and

     medical industries. Defendant performs its business in Florida and

     throughout the United States.

  8. Defendants HIGGINS AG,          MARIANNE HIGGINS, and BRENT M.

     HIGGINS employed Plaintiff ANTONIO ONOFRE, as a non-exempted,

     full-time, hourly employee from approximately March 01, 2017, to

     December 19, 2020, or 198 weeks. However, for FLSA purposes the relevant

     employment period is 152 weeks.

  9. Plaintiff was hired as manual labor to repair, demolish, and building

     nursery greenhouses.    During the relevant period of his employment

     Plaintiff was paid approximately from $13.50 to $16.00 an hour.

  10. During his time of employment with Defendants, Plaintiff worked 6 days

     per week. In regular weeks, Plaintiff worked from Monday to Saturday,


                                  Page 3 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 4 of 22 PageID 4




     from 7:00 AM to 5:00 PM (10 hours daily). Plaintiff completed a minimum

     average of 54 working hours weekly. (The Plaintiff has already deducted 6

     hours of lunchtime weekly).

  11. However, in many weeks Plaintiff worked more than 54 hours weekly

     because he began working earlier and stay working late. Sometimes the

     Plaintiff was paid for all his hours worked in a week at his regular wage

     rate, and sometimes Plaintiff had many hours that were not paid to him at

     any rate, not even at the minimum wage rate, as required by law.

  12. Plaintiff always worked more than 40 hours weekly and he was paid for all

     hours at a straight time rate. But he did not receive payment for overtime

     hours as required by law.

  13. Plaintiff did not clock in and out most of the time, but he worked under

     closed supervision, and Defendants were able to keep track of the number

     of hours worked by Plaintiff and other similarly situated individuals, which

     means that Defendants were in absolute control of the hours worked by

     Plaintiff and other similarly situated individuals.

  14. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime

     hours at the rate of time and one-half his regular rate for every hour that he

     worked in excess of forty (40), in violation of Section 7 (a) of the Fair Labor

     Standards Act of 1938 (29 U.S.C. 207(a)(1).


                                   Page 4 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 5 of 22 PageID 5




  15. Plaintiff was paid weekly with checks and paystubs that did not reflect the

     real number of days and hours worked. Plaintiff did not have access to check

     the number of his days and hours worked during the week.

  16. Plaintiff disagreed with the lack of payment for regular and overtime hours

     and he complained multiple times to Defendants, but he always received

     the same answer: “We don’t pay overtime here”.

  17. On or about December 19, 2020, Plaintiff resigned from his position because

     Defendants denied him fair payment for regular and overtime hours.

  18. At the time of his resignation Plaintiff was not paid for 2 weeks of work.

     Plaintiff was given a bad check corresponding to one week of work,

     $1,091.15, plus one week of 54 hours, or $864.00.

  19. Plaintiff is not in possession of time and payment records, and it will be

     impossible for him to provide the exact amount of wages that he is entitled

     to be paid at this time. Nevertheless, Plaintiff will provide a good faith

     estimate of unpaid overtime based on his best recollection, and using a

     workweek of 54 hours. After Defendants provides time and payment

     records, Plaintiff will amend his Statement of Claim to reflect the real

     number of regular and overtime unpaid wages.

  20. Plaintiff ANTONIO ONOFRE seeks to recover any unpaid regular wages

     and overtime hours, accumulated during all his relevant time of


                                  Page 5 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 6 of 22 PageID 6




     employment, liquidated damages, and any other damages, as allowable by

     law.

  21. The additional persons who may become Plaintiffs in this action are weekly-

     paid employees and/or former employees of Defendants who are and who

     were subject to the unlawful payroll practices and procedures of Defendants

     and were not paid regular wages, or overtime hours at the rate of time and

     one half of their regular rate of pay for all overtime hours worked in excess

     of forty in a week.



                          COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
      FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

  22. Plaintiff ANTONIO ONOFRE re-adopts every pertinent and factual

     allegation, as stated in paragraphs 1-21 above as if set out in full herein.

  23. This action is brought by Plaintiff ANTONIO ONOFRE and those similarly

     situated to recover from the Employers unpaid overtime compensation, as

     well as an additional amount as liquidated damages, costs, and reasonable

     attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

     specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1)

     states, “No employer shall employ any of his employees… for a workweek

     longer than 40 hours unless such employee receives compensation for his


                                    Page 6 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 7 of 22 PageID 7




     employment in excess of the hours above specified at a rate not less than one

     and a half times the regular rate at which he is employed.”

  24. The employer HIGGINS AG was engaged in interstate commerce as defined

     in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant

     is a designer, manufacturer, and construction company building

     commercial/industrial greenhouses in Florida and across interstate lines.

     Defendant has more than two employees directly and recurrently engaged

     in interstate commerce. At all times pertinent to this Complaint, the

     Employer/Defendant operates as an organization that sells and/or markets

     its   services   to   customers   from       throughout   the   United   States.

     Employer/Defendants obtains and solicits funds from non-Florida sources,

     accepts funds from non-Florida sources, uses telephonic transmissions

     going over state lines to do its business, transmits funds outside of the State

     of Florida. Upon information and belief, the annual gross revenue of the

     Employer was always more than $500,000 per annum. Therefore, there is

     enterprise coverage.

  25. Plaintiff was employed by an enterprise engaged in interstate commerce.

     Plaintiff and other employees similarly situated regularly and recurrently

     participated in interstate commerce, by working in the construction of

     commercial greenhouses used to produce Horticulture, Agricultural and


                                   Page 7 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 8 of 22 PageID 8




     medicinal products to be sold and moved across interstate lines at any time

     during the business. Therefore, there is individual coverage.

  26. Defendants HIGGINS AG, MARIANNE HIGGINS, and BRENT M.

     HIGGINS employed Plaintiff ANTONIO ONOFRE, as a non-exempted,

     full-time, hourly employee from approximately March 01, 2017, to

     December 19, 2020, or 197 weeks. However, for FLSA purposes the relevant

     employment period is 152 weeks.

  27. Plaintiff was hired as manual labor to repair, demolish, and building

     nursery greenhouses.     During the relevant period of his employment

     Plaintiff was paid approximately from $13.50 to $16.00 an hour.

  28. During his time of employment with Defendants, Plaintiff worked 6 days

     per week, 10 hours daily a minimum of 54 hours weekly. (The Plaintiff has

     already deducted 6 hours of lunchtime weekly).

  29. However, in many weeks Plaintiff worked more than 54 hours weekly

     because he began working earlier and stay working late. Sometimes the

     Plaintiff was paid for all his hours worked in a week at his regular wage

     rate, and sometimes Plaintiff had many hours that were not paid to him at

     any rate, not even at the minimum wage rate, as required by law.




                                  Page 8 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 9 of 22 PageID 9




  30. Plaintiff always worked more than 40 hours weekly and he was paid for all

     hours at a straight time rate. However, he did not receive payment for

     overtime hours as required by law.

  31. Plaintiff did not clock in and out most of the time, but he worked under

     closed supervision, and Defendants were able to keep track of the number

     of hours worked by Plaintiff and other similarly situated individuals, which

     means that Defendants were in absolute control of the hours worked by

     Plaintiff and other similarly situated individuals.

  32. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime

     hours at the rate of time and one-half his regular rate for every hour that he

     worked in excess of forty (40), in violation of Section 7 (a) of the Fair Labor

     Standards Act of 1938 (29 U.S.C. 207(a)(1).

  33. Plaintiff was paid weekly with checks and paystubs that did not reflect the

     real number of days and hours worked. Plaintiff did not have access to check

     the number of his days and hours worked during the week.

  34. The records, if any, concerning the number of hours worked by Plaintiff

     ANTONIO ONOFRE, and all other similarly situated employees, and the

     compensation paid to such employees should be in the possession and

     custody of the Defendants. However, upon information and belief,




                                   Page 9 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 10 of 22 PageID 10




      Defendants did not maintain accurate and complete time records of hours

      worked by the Plaintiff and other employees in the asserted class.

   35. The Defendants violated the record-keeping requirements of FLSA, 29 CFR

      Part 516.

   36. The Defendants never posted any notice, as required by the Fair Labor

      Standards Act and Federal Law, to inform employees of their federal rights

      to overtime and minimum wage payments. Defendants violated the Posting

      requirements of 29 U.S.C. § 516.4.

   37. Prior to the completion of discovery and the best of Plaintiff’s knowledge,

      at the time of the filing of this complaint, the Plaintiff’s good faith estimate

      of unpaid wages are as follows:

      *Please note that these amounts are based on preliminary calculations and
      that these figures could be subject to modification as time and payment
      records could dictate. After proper discovery, Plaintiff will amend his
      Statement of Claim.

         a. Total amount of alleged unpaid wages:

            Fifteen Thousand Five Hundred Fifteen Dollars and 50/100
            ($15,515.50)

         b. Calculation of such wages:

            Total Period of employment: 198 weeks
            Relevant weeks of employment: 152 weeks
            Total number of hours worked: 54 weekly
            Total number of unpaid overtime hours: 16 O/T hours weekly

            1.- Unpaid overtime 2018= 49 weeks paid at $13.50 an hour
                                    Page 10 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 11 of 22 PageID 11




           Relevant weeks of employment: 49 weeks
           Total number of hours worked: 54 weekly
           Total number of unpaid overtime hours: 14 O/T hours weekly
           Regular rate: $13.50 an hour x 1.5=$20.25 O/T rate
           O/T rate 20.25-$13.50 O/T rate paid=$6.75 half-time O/T difference
           Half-time O/T: $6.75

           Half-time O/T $6.75 x 14 O/T hours=$94.50 weekly x 49
           weeks=$4,630.50

           2.- Unpaid overtime 2019= 52 weeks paid at $14.50 an hour

           Relevant weeks of employment: 52 weeks
           Total number of hours worked: 54 weekly
           Total number of unpaid overtime hours: 16 O/T hours weekly
           Regular rate: $14.50 an hour x 1.5=$21.75 O/T rate
           O/T rate 21.75-$14.50 O/T rate paid=$7.25 half-time O/T difference
           Half-time O/T: $7.25

           Half-time O/T $7.25 x 14 O/T hours=$101.50 weekly x 52
           weeks=$5,278.00

           3.- Unpaid O/T from 01/01/2020 to 07/01/2020=30 weeks paid at
           $15.50 an hour

           Relevant weeks of employment: 30 weeks
           Total number of hours worked: 54 weekly
           Total number of unpaid overtime hours: 14 O/T hours weekly
           Regular rate: $15.50 an hour x 1.5=$23.25 O/T rate
           O/T rate 23.25-$15.50 O/T rate paid=$7.75 half-time O/T difference
           Half-time O/T: $7.75

           Half-time O/T $7.75 x 14 O/T hours=$108.50 weekly x 30
           weeks=$3,255.00

           4.- Unpaid O/T from 08/01/2020 to 12/19/2020=21 weeks paid at
           $16.00 an hour

           Relevant weeks of employment: 21 weeks

                                 Page 11 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 12 of 22 PageID 12




            Total number of hours worked: 54 weekly
            Total number of unpaid overtime hours: 14 O/T hours weekly
            Regular rate: $16.00 an hour x 1.5=$24.00 O/T rate
            O/T rate 24.00-$16.00 O/T rate paid=$8.00 half-time O/T difference
            Half-time O/T: $8.00

            Half-time O/T $8.00 x 14 O/T hours=$112.00 weekly x 21
            weeks=$2,352.00

            Total #1, #2, #3, and #4: $15,515.50

         c. Nature of wages (e.g. overtime or straight time):

            This amount represents the unpaid half-time overtime compensation.

   38. At all times, the Employer/Defendants HIGGINS AG,               MARIANNE

      HIGGINS, and BRENT M. HIGGINS failed to comply with Title 29 U.S.C.

      §207 (a) (1), in that Plaintiff and those similarly-situated performed services

      and worked in excess of the maximum hours provided by the Act but no

      provision was made by the Defendants to properly pay him at the rate of

      time and one half for all hours worked in excess of forty hours (40) per

      workweek, as provided in said Act.

   39. Defendants knew and/or showed reckless disregard of the provisions of the

      Act concerning the payment of overtime wages as required by the Fair Labor

      Standards Act and remain owing Plaintiff and those similarly-situated these

      overtime wages since the commencement of Plaintiff’s and those similarly-

      situated employees’ employment with Defendants as set forth above, and



                                    Page 12 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 13 of 22 PageID 13




      Plaintiff and those similarly-situated are entitled to recover double

      damages.

   40. At the times mentioned, individual Defendants MARIANNE HIGGINS,

      and BRENT M. HIGGINS were the owners/partners/and managers of

      HIGGINS AG. Defendants MARIANNE HIGGINS, and BRENT M.

      HIGGINS were the employers of Plaintiff and others similarly situated

      within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

      U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the

      interests of HIGGINS AG concerning its employees, including Plaintiff and

      others similarly situated. Defendants MARIANNE HIGGINS, and BRENT

      M. HIGGINS had financial and operational control of the corporation,

      determining terms, and working conditions of Plaintiff and other similarly

      situated employees, and they are jointly and severally liable for Plaintiff’s

      damages.

   41. Defendants HIGGINS AG,         MARIANNE HIGGINS, and BRENT M.

      HIGGINS willfully and intentionally refused to pay Plaintiff overtime

      wages as required by the law of the United States and remain owing Plaintiff

      these overtime wages since the commencement of the Plaintiff’s

      employment with Defendants.




                                   Page 13 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 14 of 22 PageID 14




   42. The Plaintiff has retained the law offices of the undersigned attorney to

      represent him in this action and is obligated to pay a reasonable attorneys’

      fee.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff ANTONIO ONOFRE and those similarly situated

respectfully requests that this Honorable Court:

      A. Enter judgment for Plaintiff ANTONIO ONOFRE and other similarly

         situated individuals and against the Defendants HIGGINS AG,

         MARIANNE HIGGINS, and BRENT M. HIGGINS based on Defendants’

         willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

         and

      B. Award Plaintiff actual damages in the amount shown to be due for

         unpaid overtime compensation for hours worked in excess of forty

         weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and

      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just

         and/or available pursuant to Federal Law.

                                 JURY DEMAND


                                   Page 14 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 15 of 22 PageID 15




Plaintiff ANTONIO ONOFRE and those similarly situated demand trial by a jury

of all issues triable as of right by a jury.



                             COUNT II:
       F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
      FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

   43. Plaintiff ANTONIO ONOFRE re-adopts every factual allegation as stated in

       paragraphs 1-21 of this complaint as if set out in full herein.

   44. This action is brought by Plaintiff ANTONIO ONOFRE and those similarly-

       situated to recover from the Employer HIGGINS AG unpaid minimum

       wages, as well as an additional amount as liquidated damages, costs, and

       reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq.,

       and specifically under the provisions of 29 U.S.C. §206.

   45. The employer HIGGINS AG was engaged in interstate commerce as defined

       in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant

       is a designer, manufacturer, and construction company building

       commercial/industrial greenhouses in Florida and across interstate lines.

       Defendant has more than two employees directly and recurrently engaged

       in interstate commerce. At all times pertinent to this Complaint, the

       Employer/Defendant operates as an organization that sells and/or markets

       its   services   to   customers     from    throughout   the   United   States.


                                       Page 15 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 16 of 22 PageID 16




      Employer/Defendants obtains and solicits funds from non-Florida sources,

      accepts funds from non-Florida sources, uses telephonic transmissions

      going over state lines to do its business, transmits funds outside of the State

      of Florida. Upon information and belief, the annual gross revenue of the

      Employer was always more than $500,000 per annum. Therefore, there is

      enterprise coverage.

   46. Plaintiff was employed by an enterprise engaged in interstate commerce.

      Plaintiff and other employees similarly situated regularly and recurrently

      participated in interstate commerce, by working in the construction of

      commercial greenhouses used to produce Horticulture, Agricultural and

      medicinal products to be sold and moved across interstate lines at any time

      during the business. Therefore, there is individual coverage.

   47. U.S.C. §206 states “Every employer shall pay to each of his employees who

      in any workweek is engaged in commerce or the production of goods for

      commerce, or is employed in an enterprise engaged in commerce or the

      production of goods for commerce, wages at the following rates:

      (1) except as otherwise provided in this section, not less than—

      (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

      (B) $6.55 an hour, beginning 12 months after that 60th day; and

      (C) $7.25 an hour, beginning 24 months after that 60th day


                                    Page 16 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 17 of 22 PageID 17




   48. Defendants HIGGINS AG,        MARIANNE HIGGINS, and BRENT M.

      HIGGINS employed Plaintiff ANTONIO ONOFRE, as a non-exempted,

      full-time, hourly employee from approximately March 01, 2017, to

      December 19, 2020, or 198 weeks. However, for FLSA purposes the relevant

      employment period is 152 weeks.

   49. Plaintiff was hired as manual labor to repair, demolish, and building

      nursery greenhouses.    During the relevant period of his employment

      Plaintiff was paid approximately from $13.50 to $16.00 an hour.

   50. During his time of employment with Defendants, Plaintiff worked 6 days

      per week. In regular weeks, Plaintiff worked a minimum of 54 hours (The

      Plaintiff has already deducted 6 hours of lunchtime weekly).

   51. However, in many weeks Plaintiff worked more than 54 hours weekly

      because he began working earlier and stay working late. Sometimes the

      Plaintiff was paid for all his hours worked in a week at his regular wage

      rate, and sometimes Plaintiff had many hours that were not paid to him at

      any rate, not even at the minimum wage rate, as required by law.

   52. Plaintiff regularly worked more than 56 hours every week. However, for a

      substantial number of weeks, Plaintiff was not paid for every hour that he

      worked. Every week the Plaintiff received a different amount in payment.

      Plaintiff had no access to check his number of hours worked.


                                  Page 17 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 18 of 22 PageID 18




   53. Plaintiff did not clock in and out most of the time, but he worked under

      closed supervision, and Defendants were able to keep track of the number

      of hours worked by Plaintiff and other similarly situated individuals, which

      means that Defendants were in absolute control of the hours worked by

      Plaintiff and other similarly situated individuals.


   54. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in

      violation of the Fair Labor Standards Act.

   55. Plaintiff was paid weekly with checks and paystubs that did not reflect the

      real number of days and hours worked. Plaintiff did not have access to check

      the number of his days and hours worked during the week.

   56. On or about December 19, 2020, Plaintiff resigned from his position, and at

      that time, Plaintiff was not paid for 2 weeks of work.

   57. The records, if any, concerning the number of hours worked by Plaintiff

      ANTONIO ONOFRE, and all others similarly situated employees, and the

      compensation paid to such employees should be in the possession and

      custody of Defendants. However, upon information and belief, the

      Defendants did not maintain accurate and complete time records of hours

      worked by Plaintiff and other employees in the asserted class.

   58. The Defendants violated the record-keeping requirements of FLSA, 29 CFR

      Part 516.

                                   Page 18 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 19 of 22 PageID 19




   59. Defendants never posted any notice, as required by the Fair Labor

      Standards Act and Federal Law, to inform employees of their federal rights

      to overtime and minimum wage payments. Defendants violated the Posting

      requirements of 29 U.S.C. § 516.4.

   60. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge,

      at the time of the filing of this complaint, the Plaintiff’s good faith estimate

      of the unpaid minimum wage is as follows:

      *Plaintiff regular wage-rate was $16.00 an hour. Florida's minimum wage in
      2020 is $8.56, which is higher than the federal minimum wage. As per FLSA
      regulations, the higher minimum wage applies.
      *In these calculations Plaintiff is including only 2 weeks of employment with
      Defendants. After proper discovery, Plaintiff will amend his Statement of
      Claim to reflect any unpaid regular wages during his entire period of
      employment.

         a. Total amount of alleged unpaid wages:

            Six Hundred Eighty-Four Dollars and 88/100 ($684.80)

         b. Calculation of such wages:

            Total Period of employment: 198 weeks
            Relevant weeks of employment: 152 weeks
            Total number of unpaid weeks: 2 weeks
            Total number of hours worked: 40 weekly
            Total number of unpaid regular hours: 54 regular hours weekly
            Regular rate: $16.00 an hour
            Florida minimum wage 2020: $8.56 an hour.

            $8.56 x 40 hours weekly=$342.40 x 2 weeks=$684.80

         c. Nature of wages:


                                    Page 19 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 20 of 22 PageID 20




           This amount represents unpaid regular wages at the Florida
         minimum wage rate.

   61. Defendants knew and/or showed a reckless disregard of the provisions of

      the Act concerning the payment of minimum wages as required by the Fair

      Labor Standards Act and remain owing Plaintiff these minimum wages as

      set forth above, and Plaintiff is entitled to recover double damages.

   62. At the times mentioned, individual Defendants MARIANNE HIGGINS,

      and BRENT M. HIGGINS were the owners/partners/and managers of

      HIGGINS AG. Defendants MARIANNE HIGGINS, and BRENT M.

      HIGGINS were the employers of Plaintiff and others similarly situated

      within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

      U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the

      interests of HIGGINS AG concerning its employees, including Plaintiff and

      others similarly situated. Defendants MARIANNE HIGGINS, and BRENT

      M. HIGGINS had financial and operational control of the corporation,

      determining terms, and working conditions of Plaintiff and other similarly

      situated employees, and they are jointly and severally liable for Plaintiff’s

      damages.

   63. Defendants HIGGINS AG, MARIANNE HIGGINS, and BRENT M.

      HIGGINS willfully and intentionally refused to pay Plaintiff minimum

      wages as required by the law of the United States, and remain owing
                                   Page 20 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 21 of 22 PageID 21




      Plaintiff these minimum wages since the commencement of Plaintiff’s

      employment with Defendants as set forth above.

   64. The Plaintiff has retained the law offices of the undersigned attorney to

      represent him in this action and is obligated to pay a reasonable attorneys’

      fee.

                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff ANTONIO ONOFRE and those similarly situated

respectfully request that this Honorable Court:

     A. Enter judgment for Plaintiff ANTONIO ONOFRE and against the

         Defendants HIGGINS AG based on Defendants’ willful violations of the

         Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

         Regulations; and

     B. Award Plaintiff actual damages in the amount shown to be due for

         unpaid minimum wages, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just

         and/or available pursuant to Federal Law.




                                   Page 21 of 22
Case 8:21-cv-00311-TPB-TGW Document 1 Filed 02/09/21 Page 22 of 22 PageID 22




                                    JURY DEMAND

Plaintiff ANTONIO ONOFRE and those similarly situated demand trial by a jury

of all issues triable as of right by a jury.

Dated: February 9, 2021

                                               Respectfully submitted,

                                                   By: _/s/ Zandro E. Palma____
                                               ZANDRO E. PALMA, P.A.
                                               Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                               Suite 1500
                                               Miami, FL 33156
                                               Telephone:        (305) 446-1500
                                               Facsimile:        (305) 446-1502
                                               zep@thepalmalawgroup.com
                                               Attorney for Plaintiff




                                       Page 22 of 22
